Name: Council Decision 2008/101/CFSP of 28 January 2008 on the launching of the European Union military operation in the Republic of Chad and in the Central African Republic (Operation EUFOR Tchad/RCA)
 Type: Decision
 Subject Matter: international security;  European construction;  Africa
 Date Published: 2008-02-08

 8.2.2008 EN Official Journal of the European Union L 34/39 COUNCIL DECISION 2008/101/CFSP of 28 January 2008 on the launching of the European Union military operation in the Republic of Chad and in the Central African Republic (Operation EUFOR Tchad/RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 17(2) thereof, Having regard to Council Joint Action 2007/677/CFSP of 15 October 2007 on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (Operation EUFOR Tchad/RCA), and in particular Article 5 thereof, Whereas: (1) On 25 September 2007, the United Nations Security Council unanimously adopted Resolution 1778 (2007) approving the establishment of a UN Mission in the Central African Republic and Chad (MINURCAT) and authorising the EU to conduct an operation in those countries for a period of 12 months from the declaration of Initial Operating Capability. (2) The authorities of Chad and the Central African Republic have welcomed a possible EU military presence in their respective countries, by statements made on 25 October 2007 and 16 October 2007 respectively. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications and therefore does not participate in the financing of the operation, HAS DECIDED AS FOLLOWS: Article 1 The Operation Plan is approved. Article 2 The Rules of Engagement are approved. Article 3 The EU military operation in the Republic of Chad and in the Central African Republic (Operation EUFOR Tchad/RCA) shall be launched on 28 January 2008. Article 4 The EU Operation Commander is hereby authorised with immediate effect to release the activation order (ACTORD) in order to execute the deployment of the forces and start execution of the mission. Article 5 This Decision shall take effect on the date of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 279, 23.10.2007, p. 21.